DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-8 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 6 May 2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0053557 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
On p. 7 at lines 9 and 12, the reference character has been used to designate both a suction unit (twice) and an intake part. It is unclear to the examiner what reference character or part is intended for “intake part.”
On p. 8 at lines 18 and 22, “the door 42 of the door assembly 40” appears to be a misstatement of “the door 34 of the door assembly 33.”
On p. 10 at line 9, “the cover assembly 51” appears to be a misstatement of “the cover assembly 50.”
Applicant is respectfully advised to amend such passages as “in which the suction unit is formed and communicating with the suction unit” (p. 3, line 24); “a suction unit 11 communicates with the suction unit 11” (p. 7, line 9); and “cover plate 51 adjacent to the 51 is configured” (p. 9, line 24), as these passages appear to be misstatements.
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:    
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. See MPEP § 608.01(m).
Claim 1: In lines 1-2, “a suction unit 11 for collecting harmful gas is installed at the lower end” appears to be a misstatement of “a suction unit 11 for collecting a harmful gas a lower end” (correcting grammar and addressing issues of antecedence basis). 
In lines 3-4, “comprising . . . a purified air discharge unit . . . is installed” appears to be a misstatement of “comprising . . . a purified air discharge unit . . .  
In line 4, “the filtering part” appears to be a misstatement of “the filtering unit” (line 2).
In line 4, Applicant is respectfully advised to amend “
In lines 4-5, “wherein the wherein the apparatus” appears to be a misstatement of “wherein the 
In lines 6-7, “the main body 10 on which the suction unit 11 is formed” appears to be a misstatement of “the main body 10 in which the suction unit 11 is formed,” noting that line 7 recites, “the suction unit 11 inside the main body,” and that claim 5 recites, “the suction unit 11 formed in the main body 10.”
In line 7, Applicant is respectfully advised to add an “and” to the end of the line to precede “a local exhaust line unit.”
In line 9, it is respectfully suggested that “and is formed long enough” be amended to “and that is formed long enough” to improve clarity.
Claim 2: Applicant is respectfully advised to amend “a door assembly 33, installed inside the end of the suction pipe 31 on which the collecting end 32 is formed, and blocks or generates suction power” to “a door assembly 33, installed inside the end of the suction pipe 31 on which the collecting end 32 is formed, that blocks or allows a communication of suction power” or similar to improve grammar, and because the “suction unit . . . for collecting harmful gas” would be expected to generate suction power, rather than the door as disclosed (e.g., p. 8, line 7: “to seal or open the inner peripheral surface of the suction pipe”).
Claim 4: Applicant is respectfully advised to amend references to the inner/outer “peripheral” surfaces to inner/outer “circumferential” surfaces to maintain consistency of terminology with claim 3 (“the inner circumferential surface”).
Claims 5-8: In line 10, “the one side of polygonal cylindrical main body,”” polygonal cylindrical main body” lacks an appropriate article (e.g., a/the). In line 15, “the surface” appears to be a misstatement of “the remaining side surfaces” (line 8).
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the limitation “suction unit” is not interpreted under 35 USC 112(f) because the limitation does not use the term “means” or “step,” and because the skilled practitioner would assess that “suction unit” conveys sufficient structure, material or acts to entirely perform the recited function of “collecting harmful gas” (i.e., a blower or fan).
In claim 1, the limitation “purified air discharge unit” is not interpreted under 35 USC 112(f) because the limitation does not use the term “means” or “step,” and because the skilled practitioner would assess that “purified air discharge unit” conveys sufficient structure, material or acts to entirely perform the recited function of “discharging the purified air to the outside” (i.e., a vent or conduit). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Line 2 recites, “the main body.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, this limitation will be interpreted as “a main body.”
Line 7 recites, “the suction unit 11 inside the main body.” There is insufficient antecedent basis for these limitations, resulting in narrative and unclear claim language. See lines 6-7: “the main body 10 on which the suction unit 11 is formed.” For the purposes of examination only, the claim will be interpreted as clarifying that the suction unit is inside the main body in the first recitation of the suction unit.
Lines 10-11 recite, “to allow the user to collect harmful gases at a specific point at the end of it.” The meaning of the pronoun “it” is unclear. Applicant is respectfully advised to amend the claim to replace the pronoun with the intended feature. For the purposes of examination only, “it” will be interpreted as a reference to the suction pipe.
Claims 2-8 are rejected because of their dependence from claim 1.
Claims 5-8: Each claim recites, “a cover assembly 50, which is formed in a polygonal cylindrical shape, and which seals the suction unit 11 on the side except the other side on which the housing 20 of the local exhaust line unit 30 connected to one surface of the main body 10 formed in a polygonal cylindrical shape.” Because a structure having a polygonal (i.e., many-angled) cylindrical shape would be expected to have multiple faces or “sides,” it is unclear what sides are meant by “the side except the other side.” 
Reading further, the claim recites, “wherein the cover assembly 50 comprises: a plurality of cover plates formed to be wider than the width of the suction unit 11 formed in the main body 10, and provided in a number corresponding to the remaining side surfaces of the main body 10 except for the side on which the housing 10 of the local exhaust line unit 30 coupled to the one side of polygonal cylindrical main body 10 is installed.” “[C]over plates formed to be wider than the width of the suction unit 11 formed in the main body,” along with Fig. 7a, suggests that the cover plates of the cover assembly seal side surfaces of the main body rather than the suction unit, as previously recited (“a cover assembly . . . which seals the suction unit”). Since the specification is not clear regarding whether the suction unit is only in the main body, rather than a device in the main body plus the surrounding main body (e.g., p. 7, lines 8-10: “the outer surface of the point of the body 10 on which the suction unit 11 is formed. Such a suction unit 11 communicates with the suction unit 11 inside the main body 10”), the intended configuration is not clear. It is noted that the disclosure presents the cover assembly as having multiple cover plates with connection members between them (Fig. 6a; p. 9, lines 19-21), the cover plates corresponding to sides of the main unit (e.g., Fig. 7a), so the width appears to be intended to reference the width of each side of the main body, not the suction unit, assuming the suction unit is a device inside the main body. See also, “each cover plate seals the suction unit” in the last line, which is inconsistent with cover plates sealing surfaces of the main body. 
Furthermore, it is also unclear how “the side except the other side” relates to “the remaining side surfaces.” 
In addition, there is insufficient antecedent basis for the limitation, “the one side of polygonal cylindrical main body.”
The claims recite, “the polygonal main body” in the last line. There is insufficient antecedent basis for this limitation. 
For the purposes of examination only and in view of Figs. 6a and 7a, this text will be interpreted as clarifying that the cover assembly is formed of cover plates that cover intakes on the main body (e.g., areas having through holes 14) located on the sides of the main body on which the housing 20 is not disposed, and that the cover plates are formed to be wider than the sides of the main body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN108970272A) in view of Choi et al. (KR20140059531A, hereinafter “Choi”).
Wu discloses an industrial dust removal device (Fig. 1; [0026]) for removing dust that affects the health of workers ([0004]) (i.e., an apparatus for purifying harmful gases) comprising a dust removal box 1 ([0024]) (i.e., a main body) having at its lower end an induced draft fan installed on a dust gas inlet pipe that communicates with a factory workshop and causes dust in the gas to enter the dust gas inlet pipe 3 and go out of the device from a dust gas outlet pipe 4 ([0027], noting that the reference character “6” is missing from the induced draft fan in the dust gas inlet 3 in the figure) (i.e., a suction unit for collecting harmful gas is installed at the lower end of the main body; an air discharge unit for discharging the air to the outside); and
a filter bag 15 and filter screens 7 and 8 ([0028]) (i.e., a filtering unit for filtering and purifying the harmful gas is installed above the suction unit; a purified air discharge unit for discharging the purified air to the outside is installed above the filtering part), 
However, Wu does not explicitly disclose (i) a housing coupled to an outer surface of a point of the main body on which the suction unit is formed, and communicating with the suction unit; a local exhaust line unit comprising a suction pipe that is coupled to one side of the housing and is formed long enough so that the user can exhaust the harmful gas at a specific point, and a collection end to allow the user to collect harmful gases at a specific point at the end of it; or (ii) a suction unit inside the main body.
Regarding (i), Choi discloses a portable noxious gas purification device to protect workers from noxious gas and dust at a workshop ([0001], [0024]). Choi discloses an air intake passage 8 (i.e., a housing coupled to an outer surface) that communicates with an air intake pipe 9 ([0026]) (i.e., a suction pipe) that has a suction port 93 at its end ([0027]) (i.e., a collection end; collectively, a local exhaust line unit). Choi teaches that this configuration provides an air intake that can be extended to a place where harmful gas is generated in a workplace (p. 1/4, bottom) (i.e., formed long enough so that the user can exhaust the harmful gas at a specific point).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Wu by providing (i) a housing coupled to an outer surface of a point of the main body on which the suction unit is formed, and communicating with the suction unit; a local exhaust line unit comprising a suction pipe that is coupled to one side of the housing and is formed long enough so that the user can exhaust the harmful gas at a specific point, and a collection end to allow the user to collect harmful gases at a specific point at the end of it as taught by Choi because this configuration provides an air intake that can be extended to a place where harmful gas is generated in a workplace (Choi, p. 1/4, bottom).
Regarding (ii), the placing of a suction unit inside a main body would have been prima facie obvious to the skilled practitioner because (1) Choi teaches a blower that is mounted inside a cabinet main body 1 ([0020], [0025]), and (2) placing a suction unit inside a main body would allow a main body to protect the suction unit and allow for a self-contained device, particularly for the case in which an industrial dust removal device/noxious gas purification device is desired to be portable (Choi, [0001]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi, as applied to claim 1 above, and further in view of Choi (KR2020160003897, hereinafter “Choi ‘897”), and as evidenced by Vogelsang et al. (EP2778554A1, hereinafter “Vogelsang”).
Wu in view of Choi does not explicitly disclose a local exhaust line unit that comprises: a door assembly, installed inside the end of the suction pipe on which the collecting end is formed, and blocks or generates suction power to a specific point for local exhaust.
Choi ‘897 discloses an air cleaner (p. 5/15: “Summary”) comprising an articulated intake member 130 with an air inlet port 131 (p. 8/15, top) (i.e., a local exhaust line unit/a suction pipe/a collection end). Choi ‘897 teaches a damper 135 near the air inlet port (Fig. 2b; p. 9/15, top) (i.e., a door assembly, installed inside the end of the suction pipe on which the collecting end is formed) to prevent outside air from flowing in through the articulated intake member when the articulated intake member is not used (i.e., blocks or generates suction power to a specific point for local exhaust) (p. 9/15, top).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Wu in view of Choi by providing a local exhaust line unit that comprises: a door assembly, installed inside the end of the suction pipe on which the collecting end is formed, and blocks or generates suction power to a specific point for local exhaust as taught by Choi ‘897 because (1) a damper can be used to prevent outside air from entering a local exhaust line when it is not in use (Choi ‘897, p. 9/15, top), (2) such a damper can be placed anywhere in such a line (Choi ‘897, p. 9/15, top, noting that Google Translate translates the text as “The damper 135 may be located anywhere inside the articulated suction member 130”), and (3) it would have been prima facie obvious to the skilled practitioner that a damper installed inside an end of a suction pipe on which a collecting end is formed would protect the entire suction pipe interior from the intrusion of foreign matter when the suction pipe is not in use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi and Choi ‘897, as applied to claim 2 above, and further in view of Miner et al. (US 4,884,314, hereinafter “Milner”), and as evidenced by Vogelsang.
Choi ‘897 depicts the damper/door assembly as comprising a flap a door/flap and a pivot axis/hinge pin disposed inside the suction pipe (Choi ‘897, Fig. 2b), as evidenced by Vogelsang (Fig. 1; [0037]) (i.e., a door assembly that comprises a door; a hinge pin).
Regarding the limitation of “a door formed in a shape and width corresponding to the inner circumferential surface of the suction pipe,” since Choi ‘897 teaches a damper that can prevent a flow of air in an intake member (p. 9/15, top), it would have been prima facie obvious to form a door or flap to conform to the shape and width of the inner circumference of an intake member/suction pipe since a match between a door/flap and an inner surface of a pipe/intake member is necessary to effect a blockage of air. 
Regarding the limitation of “a hinge pin . . . so that the door may be rotated inside the suction pipe to seal or open the inner circumferential surface of the suction pipe,” such a configuration would have been prima facie obvious because a rotating valve of the type taught by Choi ‘897 was known to be configurable on a hinge pin/pivot axis, as evidenced by Vogelsang (Figs. 1, 2; [0035]). 
However, Wu in view of Choi and Choi ‘897 does not explicitly disclose (i) a hinge pin coupled through the suction pipe and the door; or (ii) a knob coupled to or integrally formed with an end of the hinge pin protruding outward of the suction pipe so that the user can rotate the hinge pin.
Regarding (i) and (ii), Miner discloses a butterfly valve 2101 mounted in an air conduit (Fig. 21; col. 10, lines 47-51). Miner teaches an adjustment knob 2102 mounted exteriorly of a housing (i.e., pipe) for manual adjustment of a position of the valve (col. 10, lines 51-56).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Wu in view of Choi and Choi ‘897 by providing (i) a hinge pin coupled through the suction pipe and the door; or (ii) a knob coupled to or integrally formed with an end of the hinge pin protruding outward of the suction pipe so that the user can rotate the hinge pin as taught by Miner because an adjustment knob mounted exteriorly of pipe allows for manual adjustment of a position of the valve (Miner, col. 10, lines 51-56).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi and Choi ‘897, as applied to claim 2 above, and further in view of Jang (KR20090008640U).
Wu in view of Choi and Choi ‘897 does not explicitly disclose a door that comprises a sealing cover made of synthetic resin or synthetic rubber coupled to the outer peripheral surface of the door in order to improve sealing efficiency with the inner peripheral surface of the suction pipe, when the inner peripheral surface of the suction pipe is sealed.
Jang discloses a damper for an air duct (p. 1/3, “The present”) (i.e., a door assembly). Jang teaches that the damper comprises a flow rate control plate 10 that rotates inside the air duct 1 to completely shielding the inside of the air duct and block airflow inside of the air duct, or to control the open area inside (Figs. 1, 2; p. 2/3, “That is”) when air is sucked therethrough (p. 2/3, “The present,” middle) (i.e., blocks or generates suction power), and that to improve durability and airtightness, a sealing cap 20 made of synthetic resin material is provided on the outer periphery of the flow control plate (p. 2/3, “That is”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Wu in view of Choi and Choi ‘897 by providing a door that comprises a sealing cover made of synthetic resin coupled to the outer peripheral surface of the door in order to improve sealing efficiency with the inner peripheral surface of the suction pipe, when the inner peripheral surface of the suction pipe is sealed as taught by Jang because a sealing cap 20 made of synthetic resin material can improve durability and airtightness for a damper or door assembly (Jang, p. 2/3, “That is”). It is noted that the sealing cap of Jang can be regarded as a sealing cover because it covers at least the outer edge of the flow rate control plate/door.

Additional Claim Objections
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 5-8. The concept of an apparatus comprising a suction unit for collecting harmful gas installed at a lower end of a main body, and a filtering unit installed above the suction unit, a purified air discharge unit for discharging purified air installed above the filtering unit, 
a housing coupled to an outer surface of the main body,
a local exhaust line unit comprising a suction pipe coupled to one side of the housing (claim 1);
wherein the main body comprises a cover assembly formed in a polygonal cylindrical shape comprising cover plates that cover intakes on the main body located on the sides of the main body on which the housing is not disposed, wherein the cover plates are formed to be wider than the sides of the main body, and wherein the cover plates seal the main body around the suction unit using magnetic bodies that are coupled to each of the cover plates (claim 5) is considered to define patentable subject matter over the prior art.
It is noted that the text above relating to claim 5 is the examiner’s paraphrase of claim 5. See the discussion of 35 USC 112(b) above.
The closest prior art is regarded to be Wu (CN108970272A). Wu discloses an industrial dust removal device (Fig. 1; [0026]) comprising a dust removal box 1 ([0024]) (i.e., a main body) having at its lower end an induced draft fan installed on a dust gas inlet pipe ([0027); and a filter bag 15 and filter screens 7 and 8 ([0028]).
Wu does not explicitly disclose a housing communicating with the suction unit; or a local exhaust line unit comprising a suction pipe that is coupled to one side of the housing, or a collection end, but Choi et al. (KR20140059531A) discloses a portable noxious gas purification device to protect workers from noxious gas and dust at a workshop ([0001], [0024]) comprising an air intake passage 8 (i.e., a housing) that communicates with an air intake pipe 9 ([0026]) (i.e., a suction pipe) that has a suction port 93 at its end ([0027]) to provide an air intake that can be extended to a place where harmful gas is generated in a workplace (p. 1/4, bottom), so these features would have been obvious.
However, these prior arts do not suggest a cover assembly formed in a polygonal cylindrical shape comprising cover plates that cover intakes on the main body and seal the main body around the suction unit using magnetic bodies that are coupled to each of the cover plates.
Chok (KR1020170094960) discloses an air purifier (Abstract) having a secondary suction part 410 (Fig. 1; p. 10/17) (i.e., a local exhaust line unit) and intake cavities 114, 132 that can be covered with cover members 420 (p. 12/17, bottom). However, Chok does not suggest a cover assembly formed in a polygonal cylindrical shape comprising cover plates, or magnetic bodies that are coupled to each of the cover plates, and no suggestion is made that would have made this configuration obvious. 
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772